 
 
IV 
111th CONGRESS
1st Session
H. RES. 683 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2009 
Mrs. McMorris Rodgers submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing the sense of the House of Representatives that the House should move forward with health care reform legislation, and costs can be contained through prevention and wellness initiatives that empower parents, families, and communities toward better health. 
 
 
Whereas the percentage of obese Americans increased 37 percent between 1998 and 2006, including the number of obese children; 
Whereas obesity is now considered a chronic disease and the leading indicator for more serious diseases such as type II diabetes, cardiovascular heart disease, and hypertension in both adults and children; 
Whereas the medical costs associated with obesity reached $147,000,000,000 in 2008, 9.1 percent of all medical costs in the United States; 
Whereas obese Americans spent 42 percent more or $1,429 per person on medical expenses; 
Whereas the United States Preventive Task Force recommended clinicians use the Body Mass Index (BMI) to screen adults for obesity; 
Whereas children can be screened for hypertension, a proxy for obesity, in schools; and 
Whereas Americans have the ability to stop the prevalence of obesity in this country: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)the House should move forward with health care reform legislation; and 
(2)costs can be contained through prevention and wellness initiatives that empower parents, families, and communities toward better health. 
 
